Citation Nr: 1341518	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for acid reflux. 

2. Entitlement to service connection for bilateral elbow pain.

3.  Whether a June 2007 RO rating decision that denied service connection for a right shoulder disorder was based on clear and unmistakable error (CUE).

4. Entitlement to service connection for a right shoulder disorder, including as secondary to a service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to August 1996.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A Travel Board hearing at the RO was held in June 2013 before the undersigned Veterans Law Judge (VLJ), the transcript of which is on file.


FINDINGS OF FACT

1. On June 20, 2013, at a Travel Board hearing, and prior to the promulgation of a decision in this matter, the Board received notification from the Veteran that a withdrawal of the claims on appeal for service connection for an acid reflux condition and bilateral elbow condition is requested.

2. In June 2007, the RO denied the Veteran's original claim of entitlement to service connection for right shoulder injury.  The Veteran did not appeal; however, his relevant service treatment records were obtained by the RO from the Records Management Center (RMC) in September 2009.  

3.  The competent medical opinion evidence is approximately evenly balanced                as to whether the Veteran's right shoulder condition is etiologically related to his  active service.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of claims on appeal for service connection for acid reflux and bilateral elbow conditions by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2. The June 2007 RO rating decision denying service connection for a right disorder is not a final decision and not subject to a finding of CUE.  38 U.S.C.A. § 5109A(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(a), 3.156(c) (2013).

3. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a right shoulder disorder.  38 U.S.C.A.  §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Issues Withdrawn on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal in regard to claims for service connection for acid reflux and bilateral elbow pain and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.

II. Whether a June 2007 RO rating decision that denied service connection for a right shoulder disorder was based on clear and unmistakable error 

The Veteran submitted a claim for service connection for a right shoulder disorder in August 2006.  The RO denied this claim in June 2007.  At that time, the Veteran's service treatment records were unavailable for review.  See Formal Finding on the Unavailability of Federal Records, dated May 24, 2007.  The Veteran did not appeal the June 2007 rating decision.  However, his service treatment records were obtained by the RO from the RMC in September 2009.  

Pursuant to 38 C.F.R. § 3.156(c), if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).

The additional service treatment records associated with the claims file in September 2009 are relevant to the claim for service connection for a right shoulder disorder.  As such, the Board finds that these service treatment records fall into the exception created by 38 C.F.R. § 3.156(c), as they are relevant and existed, but were not associated with the claims file, when VA initially decided the denied the claim in June 2007.  Accordingly, the claim for service connection for a right shoulder disorder remains pending since August 2006.

The Veteran has asserted that the June 2007 rating decision involved clear and unmistakable error (CUE).  However, CUE may only be found in a previous determination that is final and binding.  38 C.F.R. § 3.105(a).  As the question of service connection for a right shoulder disorder remains pending since August 2006, any allegation of CUE in the June 2007 rating decision is moot.  Therefore, the Veteran's claim of CUE is dismissed.

III.   Service Connection for Right Shoulder Injury

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

The elements of a valid claim for direct service connection consist of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and                 (3) a causal nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

STRs reflect a February 1995 record indicating reported right elbow pain.                   Prior to that, the Veteran had sustained a documented left shoulder injury in an accidental fall.

Post-service, the Veteran underwent right shoulder arthroscopic surgery in                 May 2003, and again in December 2003 following a reported work-related injury in late-2002.  

The September 2006 osteopath's correspondence stated "I believe that [the Veteran] initially injured his shoulder when [he] enlisted in the Army, and this caused the initial insult to the shoulder, and then when he reinjured it with his work duties, this caused a pathological worsening that necessitated the two shoulder surgeries.  From my standpoint, I believe that the major contributing cause of his shoulder problems began when he was enlisted in the Army."

The August 2009 follow-up letter observed that when the Veteran had fallen and injured his left shoulder in service, he was also having right arm pain and had been treated for this.  It was opined that "[b]ased on the history that [the Veteran] has given, as well as review of the medical records that were provided, I believe that the injury that he had while in the Army, with sustaining injuries to both upper extremities, could have caused enough trauma to subsequently cause the rotator cuff tear that he sustained in 2003, with the subsequent two surgeries."

Taking the aforementioned opinions at face value, there is a demonstrated causal link between a right shoulder disability and service.  An in-service injury is established by competent testimony, also consistent with a fall injury that impacted the left shoulder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In the view of the opining treatment provider, moreover, the Veteran's  post-service right shoulder disability has some relationship to this incident of service, notwithstanding the intercurrent work-related injury in 2002.  Whereas a May 2010 VA examiner found to the contrary on the subject of medical causation, the Board when provided conflicting opinions on a material issue will resolve reasonable doubt in the claimant's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.       § 3.102.  Therefore, the criteria for service connection are met.    


ORDER

The claim for service connection for acid reflux is dismissed. 

The claim for service connection for bilateral elbow pain is dismissed.

The claim of CUE in a June 2007 RO rating decision that denied service connection for a right shoulder disorder is dismissed.

Service connection for a right shoulder disorder is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


